Citation Nr: 0305019	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include hysterical neurosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1976 to February 1977.

In a decision dated in June 1977 the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied 
the veteran's claim of entitlement to service connection for 
hysterical neurosis.  The veteran did not appeal and thus the 
decision became final.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the RO in Tampa, 
Florida, which denied the veteran's claim of entitlement to 
service connection for a nervous disorder, to include 
hysterical neurosis.  In May 1996 the veteran filed a timely 
notice of disagreement.  The RO subsequently provided the 
veteran a statement of the case (SOC) and in June 1996 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  

In January 1998 the Board remanded this matter to the RO for 
further development to include reviewing the record to 
determine whether there were any missing or separated 
records; determine whether there had been a final 
adjudication of the veteran's claim in 1977; obtain 
information pertaining to all medical treatment he received 
for his claimed disorder; and to obtain any VA medical 
treatment records.  After the requested development was 
completed, the RO was instructed to readjudicate the 
veteran's claim and to return it to the Board if the decision 
remained unfavorable.  

The RO issued a supplemental SOC (SSOC) in February 1999, 
which continued to deny the veteran's claim of entitlement to 
service connection for a nervous disorder, to include 
hysterical neurosis.  In December 1999 the Board determined 
that the development requested in the January 1998 remand had 
not been complied with and the matter was remanded again to 
the RO for development.  

In November 2000 the RO issued another SSOC in which the 
veteran's claim continued to be denied.  

The Board notes that the RO appears to have reopened the 
claim and adjudicated the issue of entitlement to service 
connection for a nervous condition, to include hysterical 
neurosis without determining whether new and material 
evidence has been submitted.  The Board, however, is required 
to consider the issue of finality prior to any consideration 
on the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  In the 
instant case, the Board concludes that the appellant would 
not be prejudiced, insofar as the claim is reopened herein.  
See Barnett, supra; Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993).

As to the merits of claim for service connection for a 
nervous disorder, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that matter. 


FINDINGS OF FACT

1.  In a decision dated in June 1977, the RO denied the 
veteran's claim of entitlement to service connection for 
hysterical neurosis.  The veteran did not appeal; therefore 
the decision became final.  

2.  Since the June 1977 decision that the veteran was not 
entitled to service connection for hysterical neurosis, the 
veteran has submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a nervous disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West 2002)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a nervous 
disorder, to include hysterical neurosis.  

I.  Relevant Law and Regulations

Service connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vets. App. 510, 513 (1992).

II.  Factual Background

Service medical records indicate that the veteran was 
afforded an entrance examination at which time the veteran 
reported that he suffered nightmares as a child.  The service 
examiner noted that they were not considered disabling and 
were normal for children.  The veteran was found fit for 
service.  

In July 1976 the veteran presented to the mental health 
clinic complaining of an "inability to concentrate."  The 
examiner observed that the veteran appeared troubled and 
preoccupied.  His affect was depressive and he was described 
as impulsive with poor judgment.  Psychological testing was 
ordered.  Service medical records indicate that the veteran 
presented to Sick Call in October 1976 with complaints of 
headaches.  He was diagnosed with migraine headaches and 
"chronic anxiety" was noted.  

The veteran was admitted to Mental Health Services in 
December 1976 at which time he reported that prior to service 
he and his family were convinced of an impending race riot 
and began building a "survival shelter."  When the riots 
did not materialize the veteran joined the Air Force "to get 
away from it all."  The relationship with his family began 
to deteriorate and the veteran began to seek psychological 
care.  

The examiner indicated that the veteran reported having 
undergone family therapy prior to service and group therapy 
for approximately two weeks due to a "behavior problem" in 
school.  He reported experimenting with a variety of drugs 
and a family history of inpatient psychiatric care.  

An evaluation of the veteran's mental status revealed him to 
be oriented to all spheres.  He had no speech pathology and 
his memory and calculating functions were intact.  The 
veteran denied any suicidal or homicidal ideation and his 
judgment and insight were deemed to be good.  The examiner 
noted some impulse control problems and that upon admission 
the veteran demonstrated mild agitation with free-floating 
anxiety.  

The veteran was diagnosed with " hysterical neurosis, 
dissociative type, acute and chronic, severe."  It was 
specifically noted that the veteran's "present illness 
certainly was present prior to his entering the service.  
Based on dates of onset of present illness and date of entry 
into the Air Force."  

A Medical Board report dated January 21, 1977 diagnosed 
hysterical neurosis, dissociative type with an estimated date 
of origin in 1976.  It was determined that the condition 
existed prior to service.  An Air Force Form 356, Findings 
and Recommended Disposition of U.S. Air Force Physical 
Evaluation Board, dated January 31, 1977 noted a diagnosis of 
"hysterical neurosis, dissociative type, with moderate 
impairment of social and industrial adaptability.  [Existed 
prior to service] with service aggravation."  The Physical 
Evaluation Board recommended that the veteran be discharged 
from the Air Force with severance pay.  

The veteran's DD-214, Report of Separation from Active Duty, 
indicated that the veteran was honorably discharged in 
February 1977 with disability severance pay in the amount of 
$834.60.  

In March 1977 the veteran filed a claim seeking service 
connection for a nervous condition.  He was scheduled for a 
VA examination in June 1977 but "failed to cooperate."  The 
RO issued a correspondence dated June 22, 1977, which 
indicated that since the veteran did not report for his 
scheduled VA examination his claim was denied.  The veteran 
was asked to inform the RO of his willingness to report for 
an examination in order to be rescheduled and have his claim 
reconsidered.  The veteran did not appeal.  

Medical records received from the VA Medical Center in Tampa, 
Florida indicate that the veteran was hospitalized from 
September to October 1995, December 1995 to January 1996, and 
February to March 1996.  

Treatment records dated in September 1995 reveal that the 
veteran was homeless at the time and walked into the Medical 
Center with complaints of depression, anger, bad dreams, 
nightmares, and anxiety.  The examiner noted a history of 
suicidal attempts and complaints of nervousness for 
approximately 14 years.  The veteran reported that he left 
Ohio the previous year after his parents had him 
involuntarily committed.  

Examination revealed the veteran was oriented in three 
spheres and logical with depressed affect and suicidal 
ideation.  The veteran denied any audio hallucinations.  The 
examiner noted that the veteran's thinking was paranoid and 
diagnosed him with schizophrenia, paranoid with suicidal 
ideation.  It was further noted to rule out post-traumatic 
stress disorder.  

In November 1995 the veteran presented with complaints of 
"racing" thoughts, anxiety, nervousness, and confusion.  At 
that time he was diagnosed with schizoaffective disorder, 
mild depressed mood.  

The veteran was admitted to the hospital again in December 
1995 after calling a crisis center and claiming to be 
suicidal.  He complained of mood swings, decreased energy, 
sad mood, hopelessness, and helplessness.  Examiners noted 
psychomotor retardation, slow speech, sad mood, and 
constricted affect.  The veteran again denied any 
hallucinations or delusions.  He was alert and oriented in 
three spheres.  He had no memory impairment and his judgment 
and insight were fair.  

The hospital monitored the veteran for suicidal ideation.  
The veteran ultimately requested to be discharged and 
inasmuch as he exhibited no psychosis or delusions he was 
permitted to leave.  His primary diagnosis was 
schizoaffective disorder, with depression.  His secondary 
diagnosis was personality disorder, not otherwise specified 
with borderline traits.  The veteran was assigned a Global 
Assessment Functioning score of 50/60.  

In February 1996 the veteran was hospitalized again but 
continued to deny hallucinations or delusions.  His main 
complaint was of back pain.  Examiners opined that the 
veteran was homeless and using the hospital for room and 
board until his Social Security Insurance check came at the 
beginning of the month.  It was again noted that the veteran 
suffered no hallucinations, delusions, or suicidal or 
homicidal ideations.  He was diagnosed with adjustment 
disorder with depressed mood and a history of schizoaffective 
disorder and bipolar disorder.  

The RO issued another SSOC in November 2000, which continued 
to deny the veteran's claim of entitlement to service 
connection for a nervous disorder, to include hysterical 
neurosis.  

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
December 1995; January and June 1996; January 1998; February 
1999; March, September and November 2000; and September 2002, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  More 
specifically, the veteran has been advised that the RO would 
obtain VA treatment records and any adequately described 
private treatment records on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  The veteran was also advised by 
the Board's January 1998 and December 1999 remands of the 
evidence needed to support his claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

New and material evidence

In a rating decision dated in June 1977, the RO denied the 
veteran's claim of entitlement to service connection for 
hysterical neurosis.  The veteran did not appeal.  To the 
extent it does not appear the RO notified the veteran of his 
appellate rights in connection with the June 1977 decision, 
the Court has held that, although current case law requires 
notice to the appellant of appellate rights, such law and 
regulations (38 U.S.C.A. § 5104(a) (West 2002), 38 C.F.R. §§ 
3.103, 19.25, 19.109, 19.110 (200121)) were not in effect 
prior to 1980.  Parham v. West, 13 Vet. App. 59 (1999).  
Therefore, the RO's June 1977 rating decision became final in 
all respects.  38 C.F.R. §§ 20.200, 20.302, 20.1103.

Inasmuch as the June 1977 RO rating decision was final, the 
veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra.  

Since the RO's June 1977 final denial the RO has obtained 
treatment and hospitalization records from the VA Medical 
Center in Tampa, Florida.  Such evidence is new inasmuch as 
it has not previously been considered by the RO.  See Hodge 
v. West, supra.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decision-makers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  In this case, the RO denied the veteran's claim in 
1977 because he failed to report for a VA examination that 
would determine whether he had a current disability.  Since 
the June 1977 final decision the RO has obtained on the 
veteran's behalf records of treatment and hospitalization for 
a psychiatric disability, diagnosed as schizoaffective 
disorder.  

Inasmuch as such evidence was not considered at the time of 
the June 1977 decision and indicates a current disability, 
the Board finds that the veteran has submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for a nervous disability, 
to include hysterical neurosis.  

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  Here, the Board has already attempted 
to achieve additional development once, and the veteran 
failed to respond.  Out of a strong concern that all possible 
consideration be given to his claim, the Board is undertaking 
additional development with respect to the underlying claim 
of service connection for a nervous disorder, and will issue 
a separate decision once that development is complete. 


ORDER

New and material evidence has been submitted with which to 
reopen the claim of entitlement to service connection for a 
nervous disorder, to include hysterical neurosis; 
accordingly, the claim is reopened.  



		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

